Citation Nr: 1759230	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for an undiagnosed illness manifested by arthralgias, headaches, fatigue, and memory problems.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to September 1975 and from February 1976 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript is in the record. 

This appeal was previously before the Board in March 2017 when it was remanded for additional development.  It has now been returned for further appellate consideration.  

After the development requested by the Board was completed, a July 2017 rating decision increased the evaluation for the Veteran's disability from 40 percent to 
60 percent, effective from the date of the Veteran's claim.  However, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran has not indicated he is satisfied with the 60 percent rating, his appeal remains before the Board.  

The Board notes that it has assumed jurisdiction of the claim for TDIU because such claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

FINDINGS OF FACT

1.  The Veteran's undiagnosed illness manifested by arthralgia, headaches, fatigue, and memory problems has not been productive of symptoms that are nearly constant and of such severity that routine daily activity is almost completely restricted, and there has never been a period in which the Veteran was incapable of self-care.  

2.  The Veteran's service-connected disabilities include undiagnosed illness manifested by arthralgia, headaches, fatigue, and memory loss, evaluated as 
60 percent disabling from September 22, 2009; an adjustment disorder with mixed anxiety and depressed mood, evaluated as 30 percent disabling from March 20, 2013; and status post excision of a nasal polyp, evaluated as zero percent disabling from August 1, 1992.  The Veteran has had a combined evaluation of 70 percent from March 20, 2013, with a previous combined evaluation of 60 percent from September 22, 2009.  

3.  Medical opinion dated April 14, 2017 states that the Veteran is unable to hold a full time job in any field; he is incapable of obtaining or maintaining substantially gainful employment.  

4.  Prior to April 14, 2017, Veteran remained employed on a full time basis, and there is no medical opinion indicating he was incapable of obtaining or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 60 percent for an undiagnosed illness manifested by arthralgias, headaches, fatigue, and memory problems have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.88b, Code 6354 (2017). 

2.  The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities are met as of April 14, 2017.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

3.  The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities to include on an extraschedular basis prior to April 14, 2017 have not been met.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, VA provided the Veteran with a notice letter in October 2009 prior to the initial adjudication.  Regarding the duty to assist, the Veteran has been afforded two VA examinations for his disability, with the second examination being ordered after there was an indication his disability had increased in severity since the first examination.  The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records, and he has provided testimony at a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the 60 percent evaluation assigned to his undiagnosed illness is inadequate to reflect the impairment that results from this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).  

The record shows that entitlement to service connection for an undiagnosed illness was initially granted in a January 1999 rating decision.  A 20 percent evaluation was assigned at that time.  The evaluation was increased to 40 percent in a July 2000 rating decision.  As noted, the current 60 percent rating was assigned during the course of the current appeal, effective from the September 22, 2009 date of the Veteran's claim.  

The rating code does not include an entry for the Veteran's undiagnosed illness manifested by arthralgia, headaches, fatigue, and memory problems.  Therefore, his disability is evaluated by analogy under the rating code for Chronic Fatigue Syndrome (CFS), as this disability has symptoms that are nearly identical to the Veteran's undiagnosed illness.  38 C.F.R. § 4.20.  The provisions of 38 C.F.R. § 4.88b, Code 6354 provide ratings for CFS.  This code states that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  

A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.

A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Code 6354. 

The Veteran was afforded a VA examination of his disability in November 2009.  He complained of body aches and pains, and the use of continuous medications to control his symptoms was noted.  Symptoms included headaches, fatigue, and memory problems.  The Veteran described the overall course of his disability since the onset as worse.  He experienced increased fatigue and muscle aches that could last for up to a week with activities or exercise.  However, he did not experience debilitating fatigue, and there was no restriction of his routine daily activities.  
He was employed full time, and his chronic body aches and pains, headaches, and memory problems were each said to have no significant effects on his usual occupation.  11/6/2009 VA Examination, p. 1.  

A March 2010 VA treatment record notes that the Veteran's symptoms include daily pain, with symptoms of depression such as low motivation and memory problems.  3/17/2010 Medical Treatment Record - Government Facility, p. 6.  

VA treatment records dated November 2013 state that the Veteran experiences chronic pain and fatigue.  He was offered an exercise program as the best option for pain alleviation.  12/9/2016 VAMC Other Output, p. 190.  

The Veteran underwent another VA examination in March 2014.  He continued to show evidence of chronic pain and chronic fatigue syndrome.  The Veteran underwent physical therapy which he felt made it worse.  The examiner opined that the Veteran's daily activities had been reduced by more than 50 percent by his condition.  The Veteran worked 40 hours a week doing clerical work in an office.  He reported chronic full body pain all day long, which increased with physical activity.  Continuous medication continued to be required for control of his chronic fatigue syndrome.  Symptoms included debilitating fatigue, generalized muscle aches or weakness, fatigue that lasted 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms and sleep disturbance.  The Veteran reported that any activity increased his symptoms.  These symptoms were nearly constant.  His routine daily activities were restricted from 50 percent to 
75 percent of the pre-illness level.  However, he did not have any periods of incapacitation.  12/9/2016 VAMC Other Output, p. 170. 

VA treatment records from 2015 to 2016 show that the Veteran continued to experience these same symptoms on a consistent basis.  He had daily pain.  These records continued to note that the Veteran worked in an office job with a grain elevator.  He was able to do yard work but it would result in increased muscular pain.  In a July 2016 rheumatology note, a VA examiner opined that the Veteran's disability did not appear to be a syndrome that would cause him to be crippled in any significant way.  12/9/2016 VAMC Other Output, pp. 14, 24, 75, 130, 134, and 168.  

The Veteran's most recent VA examination was conducted on April 14, 2017.  The claims file was reviewed by the examiner.  He was seen by the same examiner who had examined him in March 2014.  The July 2016 rheumatology note was also acknowledged.  The Veteran reported that over the last couple of years his pain and fatigue had progressively become worse.  All activity lead to increased pain, which lead to increased fatigue.  He generally only worked in the house on his computer or watched television.  He was able to do outside work such as mowing the lawn but this would result in extreme fatigue for a week or two.  Continuous medication was needed for control of his symptoms.  Symptoms continued to include debilitating fatigue, generalized muscle aches or weakness, fatigue that lasted 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms and sleep disturbance.  Any activity would increase his symptoms, and the Veteran said that this had only progressed since 2014.  The Veteran had poor attention and forgetfulness.  These symptoms were nearly constant.  His routine daily activities were restricted to less than 50 percent of the pre-illness level for 
6 months or longer, but he still did not have any periods of incapacitation.  The Veteran was planning to retire from his job at a grain elevator toward the end of the year.  The examiner again advised the Veteran that he did not believe the syndrome would be one that could cause him to be crippled in any significant way.  However, the examiner also opined that the Veteran was unable to work a full time job in any field due to his chronic fatigue syndrome, and that his increased pain and fatigue would result in him not being a reliable worker as he would need to take significant time off after any strenuous activity.  4/14/2017 VA Examination, p. 1.  

The Board finds that entitlement to an increased rating for the Veteran's undiagnosed illness is not warranted.  His undiagnosed illness is productive of very serious symptoms, including debilitating fatigue, generalized muscle aches, weakness, headaches, migratory joint pains, and memory problems.  However, the seriousness of the Veteran's disability is reflected by the 60 percent rating that is currently assigned.  An increased rating requires symptoms of such severity that routine daily activities are almost completely restricted.  This has not been demonstrated for any portion of the appeal period.  Instead, the 2014 and 2017 VA examinations both estimate his activities are restricted from 50 percent to 75 percent of his pre-illness levels.  The Veteran has worked on a full-time basis in an office job for the entire appeal period, and he continues to do occasional yard work.  
He has never had a period of incapacitation, and self-care has never been precluded.  See e.g., 2009 VA examination report (noting that the Veteran's service-connected disability had no effects on feeding, bathing, toileting, and grooming with mild effects on dressing).  Therefore, the criteria for a 100 percent evaluation have not been met or nearly approximated, and an increased rating is not warranted.  38 C.F.R. § 4.88b, Code 6354.

TDIU

As previously noted, entitlement to TDIU becomes a component of a claim for an increased rating if raised by the Veteran or the evidence.  In this case, it is raised by the opinion of the April 14, 2017 examiner who states that the Veteran is unable to work a full time job in any field.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Currently, the Veteran's service-connected disabilities include his undiagnosed illness manifested by arthralgia, headaches, fatigue, and memory loss, evaluated as 60 percent disabling from September 22, 2009; an adjustment disorder with mixed anxiety and depressed mood, evaluated as 30 percent disabling from March 20, 2013; and status post excision of a nasal polyp, evaluated as zero percent disabling from August 1, 1992.  He has had a combined evaluation of 70 percent from March 20, 2013.  Prior to that, his combined evaluation was 60 percent from September 22, 2009.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met as of March 20, 2013.  

The remaining question concerns whether the Veteran is or was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for any portion of this period.  See 38 C.F.R. § 4.16(a).  

The evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363.

The Board finds that entitlement to TDIU is warranted as of April 14, 2017.  On that date, the VA examiner noted that although the Veteran was working full time, he would soon be retiring.  The examiner then opined that the Veteran was not able to work a full time job in any field due to his chronic fatigue syndrome.  The examiner added that the pain and fatigue associated with this condition increases severely when the Veteran is active above the sedentary level.  Furthermore, the Board observes that this examiner also conducted the March 2014 examination, and was therefore able to observe the increase in severity of the Veteran's condition before rendering his opinion.  There is no competent evidence to the contrary.  Therefore, the Board finds that the Veteran has been incapable of obtaining or maintaining substantially gainful employment from April 14, 2017.  

The Board has considered entitlement to TDIU prior to April 14, 2017, but this is not supported by the record.  As described above, the Veteran's treatment records and previous examinations repeatedly show that he was employed on a full-time basis during this period.  This established that the Veteran remained capable of obtaining or maintaining substantially gainful employment, and there is no probative and competent evidence to the contrary.  

The Board further observes that the scheduler criteria for TDIU were not met until March 20, 2013.  All cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the scheduler criteria must be forwarded to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2017).  In this case, extraschedular consideration for TDIU for the period prior to March 20, 2013 is not necessary because the evidence fails to show that the Veteran was unemployable during that time.  The November 2009 examination reports that the Veteran was employed on a full time basis as a secretary, and he had not lost any time from work in the previous year.  The treatment records date from 2013 but also note that the Veteran was working full-time at the same job he had held for many years.  As the evidence does not show that the Veteran was incapable of obtaining or maintaining substantially gainful employment before March 20, 2013, referral to the Director, Compensation Service for extraschedular consideration is not required. 


ORDER

A rating in excess of 60 percent for an undiagnosed illness manifested by arthralgias, headaches, fatigue, and memory problems is denied. 

A total rating based on individual unemployability due to service connected disabilities from April 14, 2017 is granted.  

A total rating based on individual unemployability due to service connected disabilities prior to April 14, 2017 is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


